Citation Nr: 0725619	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Whether new and material evidence has been received to 
reopen a claim for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to March 
1947, June 1951 to December 1953, and March 1954 to November 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
the cause of the veteran's death and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.

The August 2003 rating decision and a May 2004 Statement of 
the Case reflect that the RO considered and denied service 
connection for the veteran's death, and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, on their 
merits.  The Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issues on the title 
page as whether new and material evidence has been submitted 
to reopen a claim for service connection for the cause of the 
veteran's death and whether new and material evidence has 
been received to reopen a claim for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.

The issues of entitlement to service connection for the cause 
of the veteran's death and whether new and material evidence 
has been received to reopen a claim for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A final November 2000 rating decision denied service 
connection for the cause of the veteran's death; the veteran 
did not appeal the November 2000 decision within one year of 
receiving notification and thus the decision is final.

2.  Evidence added to the record since the November 2000 
rating decision does relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for the cause of the veteran's death, and does 
raise a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence received since the November 2000 rating decision 
denying service connection for the cause of the veteran's 
death is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

A November 2000 rating decision denied service connection for 
the cause of the veteran's death.  The decision became final.  
38 U.S.C.A. § 7105 (West 2002).  The rating decision observed 
that the veteran died in September 2000.  The cause of his 
death was asystolic cardiac arrest, due to (or as a 
consequence of) stroke, due to (or as a consequence of) 
hypertension.  During his lifetime, he established service 
connection for an appendectomy.  The rating decision 
concluded that the veteran did not die from a service-
connected condition.  The appellant did not appeal this 
decision within one year of receiving notification and thus 
the decision is final.

In connection with his claim to reopen, the appellant 
submitted a June 2003 private medical opinion.  The private 
physician stated that he had treated the veteran from 1996 to 
2000 for hypertension and dyslipidemia.  He noted that he had 
reviewed the veteran's service medical records regarding his 
blood pressure, and set forth specific readings.  He stated 
that, after reviewing the blood pressure readings and 
records, it was his opinion that the veteran may have had 
systolic hypertension at the time he was in the service.  

The Board finds that this evidence bears substantially upon 
the specific matter under consideration as it relates to an 
unestablished fact (a nexus or link between the veteran's 
service and the cause of his death) necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
appellant's claim.  To this extent only, the benefit sought 
on appeal is granted.

Inasmuch as the claim for service connection for the cause of 
the veteran's death has been reopened, the Board must 
consider the merits of the claim.  The next step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  On review, the Board finds that 
additional development is needed.  Accordingly, a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if the 
claim remains denied following remand).


ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened; to this extent, the appeal is granted.


REMAND

Statutes and regulations require VA to assist a claimant in 
obtaining evidence.  Such assistance includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the current case, the veteran's certificate of death 
reveals that he died in September 2000.  The cause of his 
death was asystolic cardiac arrest, due to (or as a 
consequence of) stroke, due to (or as a consequence of) 
hypertension.  

The veteran's service medical records show that he had blood 
pressure readings of 128/82 in December 1945; 110/80 in June 
1946; 118/70 in April 1947; 150/70 in March 1954; 120/72 in 
July 1957; 120/80 in April 1967; 122/70 in September 1968; 
and 136/84 in May 1971.  

In a June 2003 medical opinion, a private physician stated 
that the veteran had been his patient from 1996 to 2000.  The 
physician reviewed the blood pressure readings in the 
veteran's service medical records and concluded that the 
veteran may have had systolic hypertension at that time.

While the blood pressure readings in the veteran's service 
medical records do not constitute hypertension for VA 
purposes, see 38 C.F.R. § 7101 (Note 1), the June 2003 
private medical opinion still suggests a possible causal 
connection between the veteran's military service and his 
cause of death, not investigated by competent medical 
opinion.  The Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219 (2002).  Because the record is unclear and the 
medical evidence of record is insufficient, it is incumbent 
on the Board to remand this matter and supplement the record 
prior to issuing a decision.  See Wallin v. West, 11 Vet. 
App. 509 (1998); Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
and McLendon v. Nicholson, 20 Vet. App. 79 (2006), 

The appellant's application to reopen a claim for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 is 
inextricably intertwined with the issue of the propriety of 
the reduction and cannot be adjudicated at this time.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

In addition, it appears that VA has not provided adequate 
notice with respect to the application to reopen the claim 
for Dependents' Educational Assistance.  First, statutes and 
regulations provide that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should indicate what information 
or evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  The notice should also ask the appellant 
to provide any evidence in her possession that pertains to 
the claim.  Id.  The notice should also be compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this 
regard, the claims folder is negative for any letter that 
provides VCAA information with respect to the underlying 
merits of the claim, or the application to reopen.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a review of the 
veteran's claims file by an appropriate 
VA examiner.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the veteran's inservice blood pressure 
readings, as set forth above, 
represented an early manifestation of 
the subsequent hypertension shown on 
his September 2000 certificate of 
death.  In doing so, the examiner is 
asked to address the June 2003 private 
medical opinion.

The examiner is requested to provide a 
rationale for any opinions expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Notify the appellant and her 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the application to reopen 
the claim for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 
35, as well as the underlying merits of 
the claim, and of what information or 
evidence she should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  The notice 
should also ask the appellant to 
provide any evidence in her possession 
that pertains to the claim.  The notice 
must comply with 38 C.F.R. 
§ 3.159(b)(1) and also the decision 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.  Then, readjudicate the issues of 
service connection for the cause of the 
veteran's death and whether new and 
material evidence has been received to 
reopen a claim for entitlement to 
Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  If any 
part of the decision is adverse to the 
appellant, she and her representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


